 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   YOLANDA V.,                                         Case No.: 3:19-cv-01856-AHG
12                                      Plaintiff,       ORDER GRANTING LEAVE TO
     v.                                                  PROCEED IN FORMA PAUPERIS
13
14   ANDREW SAUL, Commissioner of                        [ECF No. 7]
     Social Security,
15
                                      Defendant.
16
17
           On October 3, 2019, the Court denied Plaintiff’s Motion for Leave to proceed in
18
     forma pauperis (“IFP”) because her Complaint failed to state a claim and permitted leave
19
     to amend. ECF Nos. 3, 5. Plaintiff filed an Amended Complaint and a renewed IFP Motion
20
     on October 11, 2019. ECF Nos. 6, 7.
21
           A motion to proceed IFP presents two issues for the Court’s consideration. First, the
22
     Court must determine whether the applicant has properly shown an inability to pay the
23
     $400 filing fee under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177
24
     (9th Cir. 1999). To that end, each applicant seeking to proceed IFP must provide the Court
25
     a signed affidavit including a statement of all the applicant’s assets. CivLR 3.2(a). Second,
26
     pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the Court must evaluate whether the Complaint
27
     sufficiently states a claim upon which relief may be granted before the Complaint is served.
28

                                                     1
                                                                                  3:19-cv-01856-AHG
 1   See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (“1915(e) not only permits but
 2   requires a district court to dismiss an in forma pauperis complaint that fails to state a
 3   claim.”).
 4         Having reviewed Plaintiff’s Amended Complaint, the Court finds Plaintiff has
 5   sufficiently stated a claim upon which relief may be granted. Specifically, Plaintiff appeals
 6   the Commissioner’s denial of her benefits application pursuant to 42 U.S.C.
 7   § 405(g) on the grounds that: (1) in determining Plaintiff’s residual functional capacity
 8   (“RFC”), the Administrative Law Judge (“ALJ”) failed to articulate specific reasons for
 9   rejecting the opinions of psychiatrists Dr. Ngati and Dr. Mao, which constitutes legal error;
10   and (2) the error is not harmless because had the ALJ incorporated Dr. Ngati’s and Dr.
11   Mao’s proposed limitations into Plaintiff’s RFC, the ALJ would have found Plaintiff
12   disabled pursuant to Social Security Ruling 96-8p. See ECF No. 6; see also SSR 96-8p,
13   1996 WL 374184 (S.S.A. July 2, 1996). The Court finds these allegations sufficiently
14   specific to state a claim for reversal or remand of the Commissioner’s decision.
15         Additionally, Plaintiff’s IFP Motion (ECF No. 7) contains the same sworn statement
16   of her assets provided in her previous IFP Motion. That affidavit shows that she receives
17   only $192 per month in general public assistance and owns a motor vehicle worth $5,000,
18   and that she otherwise has no income or assets. Id. Thus, the Court finds once more that
19   Plaintiff has shown an inability to pay the filing fee under § 1915(a).
20         Based on the foregoing considerations, the Court GRANTS the IFP Motion (ECF
21   No. 7).
22   \
23   \
24   \
25   \
26   \
27   \
28   \

                                                  2
                                                                                  3:19-cv-01856-AHG
 1         In accordance with Fed. R. Civ. P. 4(c)(3) and 28 U.S.C. § 1915(d), the Court
 2   DIRECTS the Clerk to issue the summons and to send Plaintiff a blank United States
 3   Marshal Service (“USMS”) Form 285 along with certified copies of this Order and her
 4   Amended Complaint (ECF No. 6). Once Plaintiff receives this “IFP Package,” the Court
 5   ORDERS her to complete the Form 285 and forward all documents in the package to the
 6   USMS. Upon receipt, the USMS will serve a copy of the Amended Complaint and
 7   summons on Defendant as directed by Plaintiff on the USMS Form 285. The United States
 8   will advance all costs of service.
 9         IT IS SO ORDERED.
10   Dated: October 16, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
                                                                           3:19-cv-01856-AHG
